Name: Commission Regulation (EC) NoÃ 2069/2005 of 16 December 2005 on the issue of import licences for certain preserved mushrooms imported under the autonomous tariff quota opened by Regulation (EC) NoÃ 1981/2005
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  agricultural activity;  trade
 Date Published: nan

 17.12.2005 EN Official Journal of the European Union L 331/17 COMMISSION REGULATION (EC) No 2069/2005 of 16 December 2005 on the issue of import licences for certain preserved mushrooms imported under the autonomous tariff quota opened by Regulation (EC) No 1981/2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1981/2005 of 5 December 2005 opening and providing for the administration of an autonomous tariff quota for preserved mushrooms (1), and in particular Article 6(3) thereof, Whereas: Licence applications submitted by traditional and new importers to the competent authorities of the Member States under Article 4(1) of Regulation (EC) No 1981/2005 exceed the available quantities. The extent to which licences may be issued should therefore be determined, HAS ADOPTED THIS REGULATION: Article 1 1. Import licences applied for by traditional importers pursuant to Article 4(1) of Regulation (EC) No 1981/2005 and submitted to the Commission on 15 December 2005 shall be issued for 8,407 % of the quantity applied for. 2. Import licences applied for by new importers pursuant to Article 4(1) of Regulation (EC) No 1981/2005 and submitted to the Commission on 15 December 2005 shall be issued for 15,625 % of the quantity applied for. Article 2 This Regulation shall enter into force on 17 December 2005. It shall apply until 31 March 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 318, 6.12.2005, p. 4.